USCA1 Opinion

	




                            United States Court of Appeals                            United States Court of Appeals                                For the First Circuit                                For the First Circuit                                 ____________________        No. 95-1039                                 HELEN RUTH ANDRADE,                                Plaintiff, Appellant,                                          v.                JAMESTOWN HOUSING AUTHORITY, ESTATE OF BARRETT GROSS,                   ERNEST ANTHONY, EDWARD HOLLAND, LLEWELYN EATON,                        PHYLLIS TIEXIERA AND FREDERICK HILLIER,                                Defendants, Appellees.                                 ____________________        No. 95-1040                                 HELEN RUTH ANDRADE,                                 Plaintiff, Appellee,                                          v.                JAMESTOWN HOUSING AUTHORITY, ESTATE OF BARRETT GROSS,                   ERNEST ANTHONY, EDWARD HOLLAND, LLEWELYN EATON,                       PHYLLIS TIEXIERA AND FREDERICK HILLIER,                                Defendants, Appellees,                                _____________________                       SELF-HELP, INC. AND DEBORAH A. JACKSON,                               Defendants, Appellants.                                 ____________________        No. 96-1329                                 HELEN RUTH ANDRADE,                                 Plaintiff, Appellee,                                          v.                JAMESTOWN HOUSING AUTHORITY, ESTATE OF BARRETT GROSS,                   ERNEST ANTHONY, EDWARD HOLLAND, LLEWELYN EATON,                       PHYLLIS TIEXIERA AND FREDERICK HILLIER.                               Defendants, Appellants.                    APPEALS FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Ernest C. Torres, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Ernest Barone for Helen Ruth Andrade.            _____________            Frank  E. Reardon  with whom Hassan  & Reardon, P.C.  was on brief            _________________            _______________________        for Self-Help, Inc. and Deborah Jackson.            James A. Donnelly for Jamestown Housing Authority, et al.            _________________                                 ____________________                                     May 1, 1996                                 ____________________                      STAHL, Circuit Judge.   Plaintiff-appellant,  Helen                      STAHL, Circuit Judge.                             _____________            Ruth Andrade, filed a  five-count complaint in Rhode Island's            federal district  court seeking redress  for her  termination            from   employment  as  an  administrative  assistant  at  the            Jamestown  Housing Authority  ("JHA").   In addition  to JHA,            Andrade  sued Self-Help,  Inc. ("Self-Help"),  the sponsoring            agency  that placed her at  JHA; Deborah Jackson, a Self-Help            employee;  Barrett  Gross,1  JHA's  Executive  Director;  and            Ernest  Anthony,  Edward  Holland,  Llewelyn  Eaton,  Phyllis            Tiexiera,  and  Frederick  Hillier,  all  of  whom  were  JHA            Commissioners.  At trial,  Andrade sought to prove violations            of 42  U.S.C.   1983  (Count II), 42 U.S.C.    1985(3) (Count            III), and state tort (Count IV) and contract (Count V) law.2                      At  the  close  of evidence,  the  district  court,            pursuant to  Fed. R. Civ.  P. 50(a), granted  the defendants'            motions for judgment as a matter of law on Counts III, IV and            V, reserved ruling on JHA's Rule 50(a) motion as to Count II,            and submitted  Count II  to the jury.   The  jury found  JHA,            Gross, and Eaton liable on Count  II and awarded compensatory            and punitive  damages to  Andrade.  The  parties subsequently            filed  motions for  attorney's fees,  and the  district court            referred  the  motions to  the  magistrate for  a  report and                                            ____________________            1.  Barrett  Gross  died  before  the  commencement  of  this            litigation.  His estate has been sued as a party defendant.            2.  Count  I,   charging  a  violation  of   Title  VII,  was            voluntarily dismissed by Andrade on the first day of trial.                                         -3-                                          3            recommendation.   The magistrate's report and recommendation,            adopted by the  court, granted fees to Andrade  as prevailing            plaintiff vis a vis  JHA, Gross, and Eaton and  to Self-Help,                      ___ _ ___            Jackson,   Anthony,   Holland,  Tiexiera,   and   Hillier  as            prevailing defendants.                      Andrade appeals  the grant of judgment  as a matter            of  law on  Counts IV and  V as  well as  the attorney's fees            award.  JHA cross-appeals the denial of the Rule 50(b) motion            on  Count  II.     Self-Help  and  Jackson  cross-appeal  the            attorney's fees award.  Finding no error, we affirm.                                          I.                                          I.                                          __                                      Background                                      Background                                      __________            A.  The Relevant Facts            ______________________                      Self-Help, a non-profit  corporation, operates  the            Senior Aide  Program ("the  Program") in the  East Providence            area.   The  Program, which  is funded  by the  Department of            Labor  through  the  National  Council  of  Senior   Citizens            ("NCSC"),  seeks to  employ low-income seniors  in non-profit            businesses and  municipal agencies as "Senior  Aides."  Under            the Program, Senior Aides spend a maximum of  two years at an            assignment, receiving on-the-job  and/or other training, with            a  goal  of  attaining  placement in  unsubsidized  positions            thereafter.                      During  the summer  of  1990, Nancy  Newbury, JHA's            Executive  Director, contacted Self-Help to inquire about the                                         -4-                                          4            possibility of JHA becoming a host  agency under the Program.            Bridget Kelly, Self-Help's Director of the  Senior Employment            Program,  and  Newbury  agreed  that  JHA  would  create  two            administrative assistant positions  for Senior Aides  at JHA.            Newbury  then posted  the  positions,  and  Andrade  applied.            After  Kelly determined  that  Andrade was  eligible for  the            Program, Newbury interviewed Andrade and offered her the job.            Andrade accepted.                      At trial, Newbury and Kelly both testified that, at            some point  during the hiring process,  Andrade informed them            that she  was receiving  workers'  compensation benefits  and            stated that she would only want to work at JHA so long as the            wages she  would receive from Self-Help would  not reduce her            existing benefits.  Newbury's  and Kelly's testimony diverged            on how they responded to this information.                      Newbury  testified that, with  Kelly and Andrade in            her office, she called Andrade's case manager at the Workers'            Compensation Commission ("the  Commission") on  speakerphone,            and he assured them that Andrade's wages from Self-Help would            not reduce  her  benefits.   Kelly,  however, denied  such  a            conversation took  place and testified that  she had informed            Andrade that  her review  of  the NCSC  Policy and  Procedure            Manual ("NCSC Manual") suggested  that the benefits would not            be counted  in determining  her income eligibility  under the                                         -5-                                          5            Program, but  that Andrade  should contact the  Commission to            see how it would handle her receipt of wages.                      In July 1990,  Andrade began work at  JHA.  Shortly            thereafter,   Newbury  resigned  as  Executive  Director  and            brought  charges  of  racism   against  JHA,  requesting   an            investigation of  its adherence  to fair  housing principles.            On April 30,  1991, during hearings before the Jamestown Town            Council, Andrade testified  that Commissioner Eaton had  made            two racially discriminatory remarks in her presence.                        Meanwhile,  in  March  1991,  the  Commission  sent            Andrade a "Report  of Earnings" form,  requesting information            about her  Self-Help wages.   Because Andrade did  not return            the form,  the Commission sent another  in April.   On May 1,            1991, when Kelly's successor, Deborah Jackson, went to JHA to            recertify Andrade for her second year of the Program, Andrade            showed  Jackson the Report of Earnings form and asked for her            assistance in filling it out.  Jackson  agreed to look at the            form and took it with her.                      While at JHA that day, Jackson  also met with Gross            who requested  that Self-Help  transfer Andrade from  JHA for            having testified against Eaton  the night before.  On  May 2,            1991,  Gross  sent  Jackson  a   letter  memorializing  their            conversation  which requested that  she "attempt  to transfer            Senior Aid [sic] Helen Andrade from the Authority" and stated            that  "Her testimony  against one  of our  commissioners, Mr.                                         -6-                                          6            Eaton, who is ultimately  her superior has made  her presence            here uncomfortable."                      On  May  8, 1991,  having  examined  the Report  of            Earnings  form, Jackson  notified Caroline  Pellegrino, Self-            Help's  Director of  Senior  Services, that  Andrade had  not            reported   her   Self-Help   earnings  to   the   Commission.            Pellegrino  called the  Commission and  was informed  that it            could hold Self-Help liable for the wages paid to an employee            who   was   receiving    workers'   compensation    benefits.            Pellegrino,  in  turn,   notified  Dennis  Roy,   Self-Help's            Executive Director, and  Roy referred her to Mary  Mulvey, an            NCSC representative.  Mulvey  informed Pellegrino that  Self-            Help  might also be liable to NCSC for Andrade's wages should            inclusion of her workers' compensation benefits in the income            eligibility  assessment  render  Andrade ineligible  for  the            Program.   Mulvey  recommended Andrade's  termination pending            resolution  of  the  issue.    Roy  agreed  and  had  Jackson            telephone Andrade with the news.                      Referring   generally   to   a  problem   regarding            Andrade's receipt of workers' compensation  benefits, Jackson            asked Andrade to go home for  the day and said that she would            be phoning  her with  more  details.   Later that  afternoon,            Jackson told Andrade  that she was terminated  because of her            failure to report  her wages  to the Commission.   Five  days            later,  Jackson  sent Andrade  a  letter  stating that  "Your                                         -7-                                          7            failure to notify R.I. Workers  [sic] Compensation Department            of  your entering the Senior  Aide Program is  the reason for            the termination."                      Having  learned  of Andrade's  termination, Newbury            appeared before Gross  and the Commissioners at  the next JHA            board meeting  and petitioned for Andrade's  reinstatement to            her  former position.   Newbury  testified that  Commissioner            Hillier responded to her  plea by stating that "it would be a            cold day in hell when anybody testifies against us and thinks            they are going to have a job here."            B.  Prior Proceedings            _____________________                      Andrade's   complaint   charged  JHA,   Gross,  the            Commissioners,  Self-Help, and  Jackson  with  violations  of            Title VII (Count I -- which she later dismissed voluntarily),            42  U.S.C.     1985(3)  (Count III),  wrongful  and  tortious            discharge,  intentional infliction of emotional distress, and            interference  with  contract  (Count  IV);  JHA,  Gross,  and            Commissioners  Holland,  Hillier,  Eaton, and  Tiexiera  with            violation  of 42 U.S.C.   1983 (Count II); and Self-Help with            breach  of express  and implied  contract  (Count V).   After            discovery,  a seven-day jury trial  ensued.  At  the close of            the evidence,  all of  the  defendants sought  judgment as  a            matter of law under Fed. R. Civ. P. (50)(a) on Counts III and            IV; JHA  brought a Rule 50(a)  motion on Count  II, and Self-            Help brought  a Rule 50(a) motion  on Count V.   The district                                         -8-                                          8            court delivered a detailed oral opinion, granting the motions            as to  Counts III, IV, and V, and reserving decision on Count            II until after the jury returned its verdict.                        As to Count V, the court concluded that (i) Andrade            had failed to  provide any evidence that  an express contract            for a  definite duration  existed between her  and Self-Help,            (ii) the fact that  the NCSC Manual and the  Self-Help Senior            Employment Program Personnel Policy ("the  Self-Help Policy")            limited Andrade's employment at JHA to two years and provided            for  an annual  recertification  review did  not establish  a            definite  term of  employment, (iii) Andrade  and Self-Help's            mutual mistake as to whether Andrade's earnings would be paid            to  the  Commission  prevented  a  meeting  of  the  minds, a            necessary element  to the formation  of a contract,  and (iv)            even  assuming  arguendo  that  a contract  existed,  Andrade                            ________            suffered no damage  in its breach  because any earnings  that            she   was  denied  would  have  to  have  been  paid  to  the            Commission.  In ruling on Count IV, the court found that  (i)            no cause of action for wrongful  discharge exists under Rhode            Island  law, (ii) Andrade  failed to provide  evidence of any            injury  of sufficient  magnitude  to satisfy  the element  of            intentional  infliction  of   emotional  distress   requiring            physical manifestation  of injury  and failed to  provide any            expert medical testimony showing a causal connection  between            Andrade's  symptoms, some  of which  existed well  before her                                         -9-                                          9            termination,  and  defendants'  actions,  and  (iii)  because            Andrade  did not have a contract with Self-Help that gave her            an  expectation of  continued employment,  there could  be no            tortious interference with that contract.                      With only Count  II before it, the  jury returned a            verdict for Andrade vis a vis JHA, Gross, and Eaton.  Hillier                                ___ _ ___            and  Tiexiera  were found  not  liable.    The  jury  granted            compensatory damages of  $7,183 against the three  defendants            and punitive  damages of $250  each against Gross  and Eaton.            After excusing the jury,  the district court returned  to the            unresolved Rule 50 motion on Count  II.  The court denied the            motion,  finding  that Gross's  letter  of  May 2,  1991  and            Commissioner  Hillier's  response  to  Newbury's  request  to            reinstate Andrade were sufficient to permit a reasonable jury            to  find that  Andrade was  terminated because  she testified            against Commissioner Eaton at  a public hearing.  Thereafter,            the court  referred the parties' motions  for attorney's fees            to the magistrate for a report and recommendation.                      After  a  hearing,   the  magistrate  found   that,            although she  was a  prevailing plaintiff under  42 U.S.C.               1988, Andrade had succeeded  in only one of her  five claims,            had received only $7,183 in compensatory damages and $500  in            punitive damages, and had brought frivolous claims.  Based on            these  findings,  the  magistrate  granted  Andrade  a modest            attorney's fees award of $2,500.  Finding that Counts I, III,                                         -10-                                          10            and IV  were frivolous,  the magistrate concluded  that Self-            Help,  Jackson, Holland, Hillier,  Anthony, and Tiexiera were            prevailing defendants  under    1988 and  42 U.S.C.    2000e-            5(k).  Mindful of  Andrade's limited financial resources, the            magistrate granted  Self-Help and Jackson a $1,000 attorney's            fee for their defense  of Counts I and III  and Commissioners            Holland, Hillier,  Anthony, and Tiexiera a  $1,500 attorney's            fee for their defense of Counts I, III, and IV.  The district            court adopted the magistrate's report and recommendation.                                         II.                                         II.                                         ___                                      Discussion                                      Discussion                                      __________            A.  Judgment as a Matter of Law            _______________________________                      1.  Andrade's Appeal                      ____________________                      On appeal, Andrade contends that the district court            erred in granting  judgment as a  matter of law on  Counts IV            and  V  of her  complaint.   After  reciting the  standard of            review, we consider these contentions separately.                      We review  the grant  of a  Rule  50(a) motion  for            judgment as a matter of law de novo, under the same standards                                        __ ____            as the district  court.   See Coastal Fuels  of Puerto  Rico,                                      ___ _______________________________            Inc. v. Caribbean Petroleum Corp., No. 95-1460, slip op. at 6            ____    _________________________            (1st  Cir. Mar. 12, 1996).   The evidence  and the inferences            reasonably to be drawn therefrom  are considered in the light            most  favorable to the non-movant.   The court, however, must            "not consider the credibility of witnesses, resolve conflicts                                         -11-                                          11            in  testimony,  or  evaluate  the weight  of  the  evidence."            Wagenmann  v. Adams,  829 F.2d 196,  200 (1st Cir.  1987).  A            _________     _____            verdict may  be directed  only if  the evidence,  viewed from            this perspective, "would not permit a reasonable jury to find            in  favor of  the  plaintiff[] on  any  permissible claim  or            theory."  Murray v. Ross-Dove Co., 5  F.3d 573, 576 (1st Cir.                      ______    _____________            1993).                           a.  Contract Claim                           __________________                      Andrade contends that the evidence she submitted on            Count V  was legally sufficient  to permit a  jury to find  a            breach of contract, and therefore the district court erred in            granting  Self-Help judgment as a  matter of law  on Count V.            Because  we agree with the  court below that  Andrade did not            prove a prima facie case of breach of contract, we affirm the            court's grant of the Rule 50(a) motion on Count V.                      Under Rhode Island law, it is well established that            "a promise  to  render personal  services to  another for  an            indefinite  term is  terminable at  any time  at the  will of            either party and therefore creates no executory obligations."            School Comm. of Providence v. Board of Regents for Educ., 308            __________________________    __________________________            A.2d 788, 790 (R.I. 1973); see also Lamoureux v. Burrillville                                       ___ ____ _________    ____________            Racing  Ass'n,  161  A.2d  213,  216  (R.I.  1960);  Booth v.            _____________                                        _____            National  India-Rubber  Co.,  36  A. 714,  715  (R.I.  1897).            ___________________________            Although she  presented no evidence of  an express employment            contract for  a fixed  period between herself  and Self-Help,                                         -12-                                          12            Andrade  argues  that  certain  provisions in  the  Self-Help            Policy  and the NCSC Manual, both of which were admitted into            evidence, created a triable issue as to whether she and Self-            Help  had an implied contract for a fixed period3 and whether            she could only be terminated for just cause.4                      Apparently recognizing  it to be an  issue of first            impression, however, the Rhode Island Supreme Court expressly            avoided  the question of  whether to adopt  the emerging case            law that  employment manuals  or policies  may  give rise  to            enforceable  contract rights,  Roy  v. Woonsocket  Inst.  for                                           ___     ______________________            Sav., 525 A.2d 915, 918 (R.I.  1987), and, as a federal court            ____            hearing  this   state  law   issue  under  our   supplemental            jurisdiction,  we  are  reluctant to  extend  Rhode  Island's            contract law "beyond its well-marked boundaries."  Markham v.                                                               _______            Fay, 74 F.3d 1347, 1356 (1st Cir. 1996); cf. A. Johnson & Co.            ___                                      ___ ________________            v. Aetna  Casualty and  Sur. Co., 933  F.2d 66, 73  (1st Cir.               _____________________________            1991) (holding that this  court, sitting in diversity, should                                            ____________________            3.  In   particular,  Andrade   claims   that  the   two-year            durational limit upon her employment  at JHA and the one-year            recertification review by  Self-Help supplied the  durational            term.            4.  Andrade identifies  an "employability plan" that  she and            Newbury devised and Self-Help adopted as an additional source            of  her alleged contract  rights.   Testimony, viewed  in the            light  most  favorable to  Andrade,  revealed  that the  plan            detailed   Newbury's  and   Andrade's  goals   for  Andrade's            employment  at JHA.  The ultimate goal identified in the plan            was training  Andrade to become a  certified housing manager.            Nothing  in the  plan,  however, suggested  that Andrade  was            guaranteed  employment at JHA for a definite term or that she            would only be terminated for cause.                                           -13-                                          13            not  "torture  state  law  into   strange  configurations  or            precipitously to blaze new and  unprecedented jurisprudential            trails"); Mason v. American Emery  Wheel Works, 241 F.2d 906,                      _____    ___________________________            909-10 (1st Cir.)  (noting that a  diversity court must  take            state law as  it finds it, "not  as it might  conceivably be,            some day; nor even as it should  be"), cert. denied, 355 U.S.                                                   _____ ______            815  (1957).  Because Andrade has not convinced us that Rhode            Island would so extend  its contract law, we decline to do so            here.                           b.  Tort Claims                           _______________                      Andrade also contends that she submitted sufficient            evidence  to permit a jury  to find the  torts of intentional            infliction  of  emotional  distress,  wrongful  and  tortious            discharge, and interference with  contract, and therefore the            district court erred in granting the defendants judgment as a            matter of  law on Count IV.   We consider each  tort claim in            turn.                      Rhode Island  recognizes  a  cause  of  action  for            intentional   infliction   of  emotional   distress  ("IIED")            patterned after    46  of the Restatement  (Second) of  Torts            (1965).   Champlin v. Washington Trust Co., 478 A.2d 985, 988                      ________    ____________________            (R.I. 1984).   To prevail on  a claim of IIED,  the plaintiff            must  prove that  the  defendant, by  extreme and  outrageous            conduct,  intentionally or  recklessly  caused the  plaintiff            severe  emotional  distress.   Id.  at  989.    Rhode  Island                                           ___                                         -14-                                          14            requires  that to  be "severe,"  the emotional  distress must            evoke some physical manifestation.   Reilly v. United States,                                                 ______    _____________            547 A.2d 894, 898-99  (R.I. 1988); Curtis v. State  Dep't for                                               ______    ________________            Children, 522 A.2d 203, 208 (R.I. 1987).              ________                      At  trial, Andrade testified  on direct examination            that as a result of her termination from employment at JHA in            May 1991, she experienced irritated bowels, diarrhea, tension            headaches, and sleeplessness.  Andrade  stated, however, that            the diarrhea and tension  headaches began in the latter  part            of  1990,   months  before   her  termination.     On  cross-            examination,  Andrade  also   conceded  that  prior   to  the            occurrence of  the events  alleged in  the complaint  she had            experienced   stomach   problems.     Specifically,   Andrade            acknowledged that she had gastric  surgery in 1978, 1980, and            1981 for which she continues to take medication.                        Andrade relied exclusively on her own  testimony to            prove her IIED claim.  The district court, in ruling on the             defendants'  Rule 50(a) motion, found that Andrade's testimony            --             that she  had  experienced these  symptoms  contemporaneously            with her  termination and  her termination  was the  cause of            these  symptoms  --  was  insufficient  to  prove  causation,            particularly   given  Andrade's  prior   history  of  stomach            problems, headaches,  and diarrhea.   In directing  a verdict            against Andrade  on  the  IIED claim,  the  court  cited  her                                         -15-                                          15            failure to produce expert medical testimony that her symptoms            were in fact caused by the defendants' conduct.                      Rhode Island case law is  silent on the question of            the  necessity of  expert  testimony to  prove the  causation            element of IIED.   Section 46 of the Restatement  (Second) of            Torts, on which Rhode Island's IIED claim is  patterned, also            fails   to  provide  any  clues;  nowhere  in     46  is  the            introduction  of  expert medical  testimony required  or even            mentioned.  Despite this silence, however, we find that under            the particular  facts of  this case expert  medical testimony            was indispensable to the proof of causation.                      Had the district court allowed the IIED claim to go            to the jury at the close of the evidence, the jury would have            been faced with the daunting  task of ascertaining the degree            to  which  Andrade's  physical  symptoms were  the  proximate            result of  her termination  as opposed  to her prior  gastric            surgeries,   chronic  maladies,  or   other  outside  forces.            Understanding  the  relationship  between Andrade's  physical            symptoms and the competing causal factors without the benefit            of  medical expertise,  however, was  beyond  the ken  of the            jury.5   See Vaughn v.  Ag Processing, Inc.,  459 N.W.2d 627,                     ___ ______     ___________________            636-37 (Iowa 1990) (holding that expert medical testimony was                                            ____________________            5.  In so holding, we are not establishing a bright-line rule            that  expert  testimony  is  always necessary  to  prove  the            causation prong of IIED.   There may very well  be situations            where causation is within the common knowledge and experience            of the layperson; this case, however, is not one of them.                                         -16-                                          16            required to establish  causation between  harassment at  work            and  physical  symptoms  "that  peaked  three   months  after            [plaintiff] left his employment");  Mayer v. Town of Hampton,                                                _____    _______________            497  A.2d 1206,  1211  (N.H.  1985)  (holding that  proof  of            causation in an IIED  claim "will usually be based  on expert            testimony"); but  see Tanner v.  Rite Aid  of West  Virginia,                         ___  ___ ______     ____________________________            Inc., 461 S.E.2d 149, 160-61 (W. Va. 1995) (holding that jury            ____            could properly evaluate  IIED claim without expert  testimony            despite  plaintiffs' prior  history  of emotional  problems).            Because Andrade's own testimony and conclusions regarding the            cause   of  her   physical  symptoms,  by   themselves,  were            insufficient  to allow  a jury  to find  the requisite  nexus            between her  distress and  the  May 8,  1991 termination,  an            element of the prima  facie case for IIED was  not satisfied,            and the district court correctly granted the defendants' Rule            50(a) motion on the IIED claim.                      Turning  to  the  remaining  tort  claims,  we note            Andrade's  acknowledgment that the Rhode Island Supreme Court            has unequivocally held  that no  cause of  action exists  for            wrongful  discharge in Rhode Island.  Pacheo v. Raytheon Co.,                                                  ______    ____________            623  A.2d  464,  465   (R.I.  1993).    Nonetheless,  Andrade            maintains that  she presented sufficient evidence  for a jury            to find the nonexistent cause of action.  In conjunction with            her wrongful  discharge claim, Andrade  alleged violations of            Rhode Island's Fair Housing Practices Act and Fair Employment                                         -17-                                          17            Practices  Act.   Andrade argues  that infusing  her wrongful            discharge claim with references to independent  violations of            state laws made  it cognizable.   We disagree.   Pacheo  made                                                             ______            clear  that there is no common law tort of wrongful discharge            in Rhode  Island and that protection  against discharges that            contravene public policy is for the General Assembly, not the            courts.6   623  A.2d  at 465.    Accordingly, we  affirm  the            district court's  grant of the defendants'  Rule 50(a) motion            on the wrongful discharge claim.                      Finally,   Andrade   claims   that  she   presented            sufficient evidence for a  jury to find tortious interference            with contract.   Our  earlier determination that  Andrade did            not present sufficient evidence  of an enforceable employment            contract,  however, is dispositive of this claim as well.  In            Rhode Island, the existence  of a contract, not surprisingly,            is an element of the tort of interference with contract.  See                                                                      ___            Smith  Dev. Corp. v. Bilow  Enters., Inc., 308  A.2d 477, 482            _________________    ____________________            (R.I.  1973).   Given  Andrade's  failure  to establish  this            element at trial,  the district court  was correct in  taking            the interference with contract claim away from the jury.                      Andrade   also  argues   that  she   has  presented            sufficient evidence to prove the similar but distinct tort of                                            ____________________            6.  We  express  no  view  on  whether  violations  of  Rhode            Island's  Fair  Housing  Practices Act  and  Fair  Employment            Practices   Act,  alleged   independently  of   the  wrongful            discharge claim, could have been established.                                         -18-                                          18            interference with prospective contractual relations. Andrade,            however,  not only failed  to raise this  argument below, see                                                                      ___            United  States v.  Palmer,  956 F.2d  3,  6 (1st  Cir.  1992)            ______________     ______            (holding  that  argument not  raised  below  is waived),  she            failed to assert  this claim in her  complaint.  Accordingly,            we refuse to consider this argument.                      2.  JHA's Cross-Appeal                      ______________________                      JHA argues that Andrade did  not present sufficient            evidence that it acted to deprive Andrade of her civil rights            in  violation  of    1983, and  therefore the  district court            erred  in failing to grant its Rule 50(b) post-verdict motion            on  Count II.  We review  the denial of a post-verdict motion            for judgment as a matter of law de novo, see  Lama v. Borras,                                            __ ____  ___  ____    ______            16 F.3d  473, 477 (1st  Cir. 1994),  and we must  sustain the            court's denial of a Rule 50(b) motion "`unless  the evidence,            together  with  all reasonable  inferences  in  favor of  the            verdict,  could   lead  a  reasonable  person   to  only  one            conclusion,  namely, that  the moving  party was  entitled to            judgment,'" id. (quoting  PH Group  Ltd. v.  Birch, 985  F.2d                        ___           ______________     _____            649, 653 (1st Cir. 1993)).                      During  its deliberations  on  Count  II, the  jury            asked the court  how to distinguish  JHA from the  individual            Commissioners.  The district  court responded that the action            of a majority of the five Commissioners constituted an action            of  JHA.   JHA argues  therefrom that  because the  jury only                                         -19-                                          19            found  one of the Commissioners liable when it needed to find            three Commissioners liable  in order to find that  JHA acted,            the jury could not have found  JHA liable as it did.  Because            we find  that Andrade provided ample evidence  from which the            jury could have concluded that JHA violated   1983, we affirm            the district court's denial of JHA's Rule 50(b) motion.                      Andrade  presented  three  significant   pieces  of            direct  evidence:  (1) Gross's May 2, 1991, letter to Jackson            requesting  Andrade's  transfer  from  JHA  because   of  her            testimony against Commissioner Eaton at a public hearing, (2)            Andrade's  tape recording  of her  May 1,  1991, conversation            with Gross,  during which  he stated that  "[I]t's [Andrade's            testimony]  been  a  problem  with the  Commissioners.    The            Commissioners, the five Commissioners,  hire and fire me and,            in essence, they hire and fire you, or they hire and transfer            you . . . ," and (3) Commissioner Hillier's refusal  at a JHA            Board  Meeting to  consider  reinstating Andrade  due to  her            testimony against Commissioner Eaton.  Assuming arguendo that                                                            ________            under   1983 a  majority of the Commissioners was  needed for            JHA to have  acted, the  jury could have  inferred from  this            evidence  that (1)  a  majority of  the Commissioners  shared            Gross's views  or two  of  the Commissioners  present at  the            Board  Meeting  shared  Commissioner  Hillier's  views,7  (2)                                            ____________________            7.  Indeed, no  evidence was presented  that any Commissioner            publicly renounced Hillier's comment.                                         -20-                                          20            these  same  Commissioners  had  authorized  their  Executive            Director, Gross, to request Andrade's transfer in retaliation            for her testimony, and (3)  Gross's May 1, 1991, conversation            with  Jackson  as memorialized  in  his May  2,  1991, letter            caused Self-Help to terminate Andrade.                      To the extent that JHA is also complaining that the            verdict   is  inconsistent   in  that   it  finds   only  one            Commissioner  liable at the same time as it finds JHA liable,            that  argument is waived because  of JHA's failure  to make a            timely objection  to the alleged inconsistency.   See Bonilla                                                              ___ _______            v.  Yamaha Motors Corp., 955 F.2d 150, 155-56 (1st Cir. 1992)                ___________________            (holding that a party waives the issue of inconsistency if it            fails to object after the verdict is read and before the jury            is dismissed).            B.  Attorney's Fees            ___________________                      We  review a fee award  only for mistake  of law or            abuse of discretion, see  Krewson v. City of Quincy,  74 F.3d                                 ___  _______    ______________            15,  17 (1st Cir. 1996), and accord deference to the district            court's "extremely broad" discretion in this area, Lipsett v.                                                               _______            Blanco,  975  F.2d 934,  937  (1st  Cir.  1992).   "[B]ecause            ______            determination of  the extent of a  reasonable fee necessarily            involves a series  of judgment calls,  an appellate court  is            far more likely to defer to the trial court  in reviewing fee            computations than  in many  other situations."   Lipsett, 975                                                             _______                                         -21-                                          21            F.2d at 937.  Here, Andrade as well as  Self-Help and Jackson            challenge the court's fee award.                      1.  Andrade's Appeal                      ____________________                      Andrade  challenges the fee award on three grounds.            She argues  that the  district court  misapplied the  law and            abused its discretion in (1) setting the hourly rate at $125,            (2)  reducing  her fee  award  for partial  success,  and (3)            awarding  attorney's  fees  to  Self-Help,  Jackson, Holland,            Anthony, Hillier, and Tiexiera  as prevailing defendants.  We            consider each challenge in turn.                           a.  Reasonableness of Hourly Rate                           _________________________________                      In his  report and  recommendation, adopted by  the            district court,  the magistrate set a  reasonable hourly rate            for Andrade's  counsel at $125.   Andrade's counsel suggested            an  hourly  rate  of  $200  for  his  services,   citing  his            experience,  a $200/hr.  rate he  had received  in  a similar            case, and affidavits from two  civil rights attorneys in  the            community   attesting  that   they  charged  $175/hr.     The            magistrate,  however,   noted  that   JHA,  Gross,  and   the            Commissioners requested a $125  hourly rate and Self-Help and            Jackson  requested a rate within the $100 to $125 range.  The            magistrate set  the rate for Andrade's  attorney at $125/hr.,            reasoning that  $200/hr. is not  a reasonable rate  for civil            rights  litigation in  the  Providence, Rhode  Island,  area,            Andrade  had not  provided  adequate support  for the  higher                                         -22-                                          22            rate, and no reason presented itself why Andrade's attorney's            rate  should  be  more  than the  defense  attorneys'  rates.            Andrade  argues on appeal that in basing her counsel's fee on            the amounts proposed by the defendants, the magistrate failed            to  apply the  prevailing  community rate  for federal  civil            rights  litigation and  to  account for  the contingency  and            delay-in-payment  factors that distinguish her counsel's rate            from that of the defense attorneys.                      In  determining  a   reasonable  hourly  rate,  the            Supreme Court has recommended that courts use "the prevailing            market  rates  in the  relevant  community"  as the  starting            point.   Blum  v.  Stetson, 465  U.S.  886, 895  n.11  (1984)                     ____      _______            (defining "prevailing  market rates" as "those  prevailing in            the community  for similar services by  lawyers of reasonably            comparable  skill,  experience and  reputation").    While an            attorney  may  inform  the  court's  analysis   by  providing            evidence  of her  customary  billing rate  and of  prevailing            rates in the community,  the court is not obligated  to adopt            that rate.  Moreover,  the court is entitled to rely upon its            own knowledge of  attorney's fees in its surrounding  area in            arriving at a reasonable hourly rate, see Nydam v. Lennerton,                                                  ___ _____    _________            948  F.2d 808,  812-13  (1st  Cir.  1991); United  States  v.                                                       ______________            Metropolitan Dist. Comm'n,  847 F.2d 12, 19  (1st Cir. 1988),            _________________________            as well  as the defense  attorneys' rates,  cf. Liberty  Mut.                                                        ___ _____________            Ins.  Co. v. Continental Casualty Co., 771 F.2d 579, 588 (1st            _________    ________________________                                         -23-                                          23            Cir. 1985) (comparing  plaintiff's counsel's fee estimate  to            defendant  counsel's estimate in  attempting to ascertain how            much of jury's damage  verdict was based on fees  that should            not have been allowed).                      The magistrate  in the  present case did  not stray            from  these principles  in  determining  a reasonable  hourly            rate.   To the contrary,  he determined the prevailing market            rate  for federal  civil rights  litigation by  utilizing his            knowledge and  experience  of the  Providence, Rhode  Island,            market  while considering  the  customary rates  of Andrade's            counsel,  the  defense attorneys,  and  two Providence  civil            rights  attorneys.    Accordingly,  we cannot  say  that  the            district  court,  in  adopting the  magistrate's  report  and            recommendation, misapplied  the law or abused  its discretion            in setting an hourly rate of $125 for Andrade's counsel.                        As for Andrade's  contention that the  magistrate's            reliance on  the defense  attorneys' rates failed  to account            for her  counsel's contingency and  delay-in-payment factors,            the Supreme Court has held that an attorney's contingent risk            is ordinarily  subsumed  (at least  to  some extent)  in  the            "lodestar" calculation, City of Burlington v. Dague, 505 U.S.                                    __________________    _____            557, 562-63  (1992), which  is determined by  multiplying the            total number of hours reasonably spent by a reasonable hourly            rate, Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (holding                  _______    _________            that  the  lodestar  provides  the basis  for  determining  a                                         -24-                                          24            reasonable fee).  In  particular, the Dague Court  found that                                                  _____            an  attorney's  contingent risk  results  in  part8 from  the            difficulty of establishing the merits  of the claim, and this            difficulty is ordinarily reflected in the lodestar, i.e., "in                                                                ____            the  higher   number  of  hours  expended   to  overcome  the            difficulty,  or in  the  higher hourly  rate of  the attorney            skilled and experienced enough to do so."  Dague, 505 U.S. at                                                       _____            562-63.  Accordingly, for  Andrade's argument to survive, she            must establish that the magistrate improperly assessed either            one or both of these two factors.  Upon reviewing the record,            we perceive no such error.                      Andrade  cannot  complain  about  the  magistrate's            determination of  the first prong of the  lodestar because he            accepted  as reasonable  the  211.90 hours  that her  counsel            requested.   Nor  can  she complain  about  the second  prong            because we have  already found the magistrate's choice of the            $125/hr. rate to  be reasonable.   Because we  find that  the            difficulty of the    1983  claim was fully  reflected in  the            number of  billable hours  recorded by Andrade's  counsel and            his  special  skill  and  experience  was  reflected  in  the            reasonableness  of  the  hourly rate,  Andrade's  contingency            argument must fail.                                            ____________________            8.  An  attorney's  contingent  risk also  results  from "the            legal and factual merits of  the claim."  Dague, 505 U.S.  at                                                      _____            562.   The Court, however,  expressly found that  this factor            "should  play no part in the calculation of the [fee] award."            Id. at 563.              ___                                         -25-                                          25                           b.  Amount of Award                           ___________________                      In  determining the amount  of Andrade's fee award,            the magistrate  carefully followed the  multi-factor analysis            laid  out in  Hensley  v.  Eckerhart,  461 U.S.  424,  429-37                          _______      _________            (1983), the  seminal case  on awarding attorney's  fees under            the Civil Rights Attorney's Fees Awards Act of 1976, codified            at 42 U.S.C.    1988.  The  magistrate began his analysis  by            calculating the  lodestar.   See  Hensley, 461  U.S. at  433.                                         ___  _______            Multiplying 211.90  hours by  $125, the magistrate  reached a            lodestar of $26,487.50.                      After  finding  that  Andrade's  five  claims  were            interrelated because  they involved  a common core  of facts,            see id. at  434-36, the magistrate  then weighed the  factors            ___ __            that  might lead to an  adjustment of the  lodestar upward or            downward,  beginning  with  the  crucial  "results  obtained"            factor,  id. at 434.   Noting that Andrade  prevailed on only                     ___            one of her five claims  and the jury awarded her only  a very            modest amount  of  compensatory  and  punitive  damages,  the            magistrate concluded that Andrade  had achieved an  extremely            limited degree of success.  Concluding that three of her five            claims  were  frivolous,  the   magistrate  then  found  that            Andrade's  fees  and expenses  would have  been significantly            reduced  had she  "conducted a  meaningful evaluation  of the            case"  and elected  to bring  only her  non-frivolous claims.                                         -26-                                          26            Based  on these  considerations,  the  magistrate  downwardly            adjusted the lodestar to $2,500.                        On appeal, Andrade argues that the $2,500 fee award            compensated her  attorney for a meager twenty  hours of work,            far  too few  to litigate  a federal  civil rights  suit from            complaint to jury verdict.  Accordingly, she claims that this            ninety-one percent reduction of the lodestar, from $26,487.50            to  $2,500, was a misapplication  of Hensley and  an abuse of                                                 _______            discretion.  We disagree.                      Hensley makes clear that where multiple claims  are                      _______            interrelated  and  a  plaintiff  has  achieved  only  limited            success,  awarding  her  the  entire  lodestar  amount  would            ordinarily be excessive.   Id. at  436.  Hensley,  therefore,                                       ___           _______            counsels that, while  "[t]here is no precise  rule or formula            for  making these  determinations," a  court "may  attempt to            identify specific hours  that should be eliminated, or it may            simply reduce the award to account for  the limited success."            Id.  In  short, the test that emerged from  Hensley is that a            ___                                         _______            court  should  award  only  that  amount   of  fees  that  is            reasonable  in relation to the results obtained.  Id. at 435,                                                              ___            438-40  (counselling   district  courts  to  "focus   on  the            significance of the overall  relief obtained by the plaintiff            in  relation   to  the  hours  reasonably   expended  on  the            litigation").                                         -27-                                          27                      Although we may not have chosen  to reduce the size            of  Andrade's fee award so appreciably, we need not interfere            with  a  fee award  if  the  district court's  determinations            "seem[]   plausible,  given   what  has  transpired   in  the            litigation."   Metropolitan Dist. Comm'n, 847 F.2d at 18.  In                           _________________________            the  present  case,  the  magistrate  carefully  weighed  the            correct  factors  and arrived  at  a result  barely  within a            supportable range.  See generally  Farrar v. Hobby, 506  U.S.                                ___ _________  ______    _____            103, 115 (1992) (holding that when a   1983 plaintiff obtains            only nominal damages of one dollar,  "the only reasonable fee            is usually no fee at all");  Lewis v. Kendrick, 944 F.2d 949,                                         _____    ________            954-56  (1st Cir.  1991)  (denying all  fees where  plaintiff            recovered only  $1,000 and submitted a request  for a $50,000            fee award); Zook  v. Brown,  865 F.2d 887,  895-96 (7th  Cir.                        ____     _____            1989)  (affirming  a 75%  reduction  in  attorney's fees  for            limited  success).    In  determining  a  reasonable  fee  in            relation  to the  results  Andrade obtained,  the  magistrate            justifiably considered  Andrade's success in only  one out of            five claims as  well as  the frivolity of  three of her  five            claims, see Part II.B.1.c. infra.  He was equally entitled to                    ___                _____            take into account the  relative size of the damage  award and            fee request.  See Foley v. City of Lowell, 948 F.2d 10, 19-20                          ___ _____    ______________            (1st Cir.  1991).  Considering  the combined weight  of these            three factors  and mindful  of the district  court's intimate            knowledge of the  litigation and its  nuances, we cannot  say                                         -28-                                          28            that the  court's adoption  of the magistrate's  reduction of            the lodestar was an abuse of discretion.                           c.  Award of Fees to Prevailing Defendants                           __________________________________________                      Under   1988, a district court may award attorney's            fees  to   a  prevailing   defendant  upon  a   finding  that            plaintiff's action  "was frivolous, unreasonable,  or without            foundation, even though not brought in subjective bad faith."            Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978).            __________________________    ____            For a  claim  to be  "frivolous"  under    1988, it  must  be            frivolous when originally raised in the  district court.  See                                                                      ___            id. at 421-22;  Casa Marie Hogar Geriatrico, Inc.  v. Rivera-            ___             _________________________________     _______            Santos,  38  F.3d  615,  619-20 (1st  Cir.  1994).    Andrade            ______            challenges the magistrate's award of attorney's fees to Self-            Help,  Jackson,  Holland,  Anthony,  Hillier,  and  Tiexiera,            arguing that her    1985(3) claim and common law  tort claims            were  colorable and  therefore  the district  court erred  in            granting attorney's fees to the prevailing defendants.                      Noting   that  Andrade  failed  to  allege  in  her            complaint that her  discharge was  based on  "some racial  or            otherwise  class-based  invidiously  discriminatory  animus,"            Griffin v. Breckenridge,  403 U.S. 88, 102  (1971), a crucial            _______    ____________            element of   1985(3), and Andrade conceded that the claim was            "facially defective," the magistrate concluded that Andrade's               1985(3) claim was frivolous when  brought.  The magistrate            also found  the tort claims of  Count IV to be  frivolous for                                         -29-                                          29            essentially the same reasons  that the district court granted            the Rule  50(a) motion on Count  IV.  We  consider each count            separately in assessing the magistrate's frivolity findings.                      A  cause  of  action   under     1985(3)  has  four            elements:   (1)  two or  more persons  must conspire,  (2) to            deprive, either  directly or indirectly, any  person or class            of persons of the  equal protection of  the laws or of  equal            privileges  and immunities under the laws, (3) one or more of            the conspirators must have done  or caused to be done an  act            in furtherance of the  object of the conspiracy, and  (4) the            plaintiff  must have suffered  either an injury  to person or            property  or a  deprivation of  a  constitutionally protected            right  or privilege  as  a result  of  the conspiracy.    See                                                                      ___            Griffin, 403 U.S. at 102; Romero-Barcelo v. Hernandez-Agosto,            _______                   ______________    ________________            75  F.3d  23, 34  (1st  Cir. 1996).    The Supreme  Court has            construed  the second element to  require that "there must be            some racial  or  perhaps otherwise  class-based,  invidiously            discriminatory  animus  behind  the   conspirators'  action."            Griffin, 403 U.S. at 102.            _______                      As to racial animus,  Andrade's complaint is devoid            of any allegations that the Commissioners together with Gross            conspired  to terminate  her  because she  had testified,  on            behalf   of   African-Americans,   that  Commissioner   Eaton            exhibited racial bias.  Nor did Andrade present  any evidence            that could  be viewed  as supporting  a racial animus  claim.                                         -30-                                          30            Andrade argues that she "does not have to be a  member of the            black race  to  maintain  an  action  under     1985(3)"  and            therefore  her claim  was not  frivolous.   While that  is an            accurate  statement of  the law, see  Cutting v.  Muzzey, 724                                             ___  _______     ______            F.2d  259, 260  (1st Cir.  1984) (finding  that members  of a            conspiracy to  deprive minorities of equal  rights are liable            under    1985(3) to persons who are injured in furtherance of            the  object of the conspiracy, whether they be Caucasian or a            member of  the minority group), it does not address Andrade's            failure to allege such a racial animus in her complaint or to            present any such evidence at trial.                      Without a charge of  racial animus, Andrade  needed            to  allege discriminatory  class-based animus.   See  Romero-                                                             ___  _______            Barcelo, 75 F.2d at 34.   In particular, Andrade would had to            _______            have  alleged  facts showing  that  the  defendants conspired            against her because of  her "'membership in a class  and that            the  criteria  defining  the  class were  invidious.'"    Id.                                                                      ___            (quoting Harrison  v. Brooks, 519  F.2d 1358, 1359  (1st Cir.                     ________     ______            1975)).   Neither  Andrade's complaint  nor the  evidence she            presented at  trial, however,  identifies any class  of which            she was a member, let  alone describes the invidious criteria            defining the class.  Accordingly, we find that the magistrate            was correct in finding that the   1985(3) claim was frivolous            when first brought.                                         -31-                                          31                      Although  we are  mindful  that the  granting of  a            motion  for a directed verdict is not tantamount to a finding            that a claim was frivolous  under   1988, see Christiansburg,                                                      ___ ______________            434 U.S. at 421-22 (cautioning district courts to resist "the            understandable temptation to engage  in post hoc reasoning by            concluding  that,  because  a plaintiff  did  not  ultimately            prevail, his  action must  have been unreasonable  or without            foundation"), we  nevertheless  affirm the  district  court's            finding  of frivolity  so far  as the wrongful  discharge and            interference with contract claims  are concerned for the same            reasons that we affirmed  the grant of the Rule  50(a) motion            on these claims.9                      Because  we find  that the  district court  did not            abuse  its  discretion in  finding  that  Count III  and  the            majority  of Count IV were frivolous  when brought, we affirm            the  district court's grant of an award of attorney's fees to            Self-Help, Jackson, Holland, Anthony, Hillier, and Tiexiera.                      2.  Self-Help's and Jackson's Cross-Appeal                      __________________________________________                      In  their cross-appeal, Self-Help and Jackson argue            that the  magistrate erred in reducing  their attorney's fees                                            ____________________            9.  Although we disagree  with the  district court's  finding            that  the   IIED  claim   was  frivolous  when   brought,  we            nevertheless  conclude  that the  fact that  only two  of the            three claims were frivolous, rather than all three, would not            have materially altered the district court's determination of            the fee.                                          -32-                                          32            award  without allowing  supplemental discovery  on Andrade's            actual financial condition.                      Once  it   has  calculated  the   lodestar  for   a            prevailing defendant,  the district court may  deny or reduce            that  amount  after  considering  the  plaintiff's  financial            condition.  See Charves  v. Western Union Tel. Co.,  711 F.2d                        ___ _______     ______________________            462, 465 (1st  Cir. 1983).   This court  has recognized  that            while an award of attorney's  fees to a prevailing  defendant            must  not subject  the plaintiff  to financial ruin,  it also            must  fulfill the deterrent purpose of   1988 and 42 U.S.C.              2000e-5(k) in discouraging plaintiffs from bringing frivolous            claims.  Id.                     ___                      Having   calculated   Self-Help's   and   Jackson's            lodestar in defending Counts  I and IV to be  $40,810.90, the            magistrate drastically reduced this amount  to $1,000 because            of his  assessment of  Andrade's impecunity.   In determining            that Andrade had limited financial resources, the  magistrate            considered    her    workers'   compensation    benefits   of            approximately $95/week,  her subsidized housing, and her car.            The  magistrate, however,  also considered  that Andrade  was            awarded a judgment of $7,183 in compensatory damages and $500            in punitive damages.                      Self-Help   and   Jackson   challenge  the   modest            attorney's   fees  award,   claiming   that  the   magistrate            mistakenly  applied the law in  failing to allow for separate                                         -33-                                          33            discovery   regarding  Andrade's  financial  condition.    In            particular,  they claim that in addition to the three sources            of financial resources that  the magistrate cited, the record            also revealed that Andrade was formerly a partner in two real            estate  ventures.   Andrade testified  that she  "thinks" her            partnership in West Associates, a real estate brokerage firm,            "was a loss" and that she lost about $50,000 as  a partner in            Erban Andrade  Associates.  Self-Help and  Jackson argue that            this testimony  reveals that the magistrate  did not consider            all  of  Andrade's  financial  resources  in  determining her            financial  condition and  therefore he should  have permitted            supplemental   discovery   to   ascertain  Andrade's   actual            financial condition.                      Self-Help's and  Jackson's  sole support  for  this            proposition  comes from our decision in  Charves, 711 F.2d at                                                     _______            462.  However,  Charves is distinguishable.   In Charves,  we                            _______                          _______            upheld the  district  court's authorization  of  supplemental            discovery because of its finding that the plaintiff was not a            credible witness (the court characterized her testimony about            her financial  condition as "evasive and  contradictory") and            its suspicion that the plaintiff  had attempted "to place her            assets beyond  the reach of anyone lawfully  entitled to look            to the same."  Id. at  465.  We can discern neither  of these                           ___            justifications in the present case.                                         -34-                                          34                      From  the  vantage   point  of  reviewing  a   cold            appellate  record, Andrade's testimony  that she "thinks" her            partnership in West  Associates "was a loss"  does not appear            to be evasive.   Moreover,  it was well  within the  district            court's discretion  to credit  Andrade's testimony about  her            financial  condition  and   therefore  deny  Self-Help's  and            Jackson's request for supplemental discovery, finding that it            had  all  of the  information  regarding  Andrade's financial            condition before  it.  Accordingly, we decline to remand this            case  to allow  discovery  of Andrade's  financial condition,            heeding  the Supreme  Court's warning  that "[a]  request for            attorney's  fees   should  not  result  in   a  second  major            litigation."10  Hensley, 461 U.S. at 437.                            _______                                        III.                                         III.                                         ____                                      Conclusion                                      Conclusion                                      __________                      For  the  reasons  stated  above,  we   affirm  the                                                              ______            district court's grant of Rule 50(a) motions on Counts IV and            V as well  as its denial of JHA's Rule  50(b) motion on Count            II.  We also affirm the district court's grant of the various                         ______            attorney's fees awards.  No costs.                                     ________                                            ____________________            10.  We  find Self-Help's and  Jackson's final  argument that            the  district court erred in entering  an award of attorney's            fees and  costs prior to  the entry of  final judgment to  be            without merit.                                         -35-                                          35